DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the Response to Restriction filed 05/31/2022. 
The status of the Claims is as follows:
Claims 7, 8, 10-19, 25, 26, 41 and 42  have been withdrawn;
Claims 1-6, 9 and 20-24, 27-40, 43 and 44 are pending and have been examined. 

Election/Restrictions
Claims 7, 8, 10-19, 25, 26, 41 and 42  are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/31/2022.

Applicant’s election without traverse of Species D in the reply filed on 05/31/2022 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/11/2020 was filed after the mailing date of the Application on 05/11/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Objections
Claims 2 and 20 are objected to because of the following informalities:  
The limitation “the stretch wrap hold” should read “the stretch wrap holder”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 21 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 recites the limitation " the plurality of slots " in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 21 recites the limitation " the plurality of slots " in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 31 recites the limitation " the plurality of slots " in line 3.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9, 20-24, 27- 36, 39 40, 44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huson (US 20050198922).

Regarding Claim 1 Huson discloses a structural apparatus utilizing comprising: 
a base (26); 
a mast  (32) engaged with the base (26), 
wherein the mast (32) includes a plurality of adjoining mast sections (32, 34, 38, 40); 
each adjoining mast section (32, 34, 38, 40) having a plurality of side surfaces (Fig. 3); 
each adjoining mast section (32, 34, 38, 40) having at least one slot (42,44,46,48) on at least one of the side surfaces (Fig. 3); 
a connecting rod (annotated Fig. 3) received within the slot (42,44,46,48) of at least two immediately adjacent mast sections (32, 34, 38, 40), wherein the connecting rod (annotated Fig. 3) is secured to each of the two immediately adjacent mast sections (32, 34, 38, 40); and 
wherein the connecting rod (annotated Fig. 3) includes an outer surface having a curved portion and a flat portion. (annotated Fig. 3)

    PNG
    media_image1.png
    619
    433
    media_image1.png
    Greyscale

Regarding Claim 2 Huson discloses the invention as described above. Huson also discloses a stretch wrap holder (49, par 27) slidably engaged with the mast (32) such that the stretch wrap holder (49, par 27) can slide along the mast (32).

Regarding Claim 3 Huson discloses the invention as described above. Huson also discloses a handlebar (128) secured to the mast (32).

Regarding Claim 4 Huson discloses the invention as described above. Huson also discloses each of the plurality of slots (42,44,46,48) of each mast section (32, 34, 38, 40) having a trough portion and a pair of overhangs that extend over the trough portion, partially enclosing the trough portion. (annotated Fig. 3)

    PNG
    media_image2.png
    610
    428
    media_image2.png
    Greyscale

Regarding Claim 5 Huson discloses the invention as described above. Huson also discloses the curved portion (annotated Fig. 3) contacts a pair of overhangs (annotated Fig. 3) of each of the immediately adjacent mast sections (32, 34, 38, 40).

Regarding Claim 6 Huson discloses the invention as described above. Huson also discloses the connecting rod (annotated Fig. 3) is configured to receive a plurality of fasteners (96,152, 167) wherein the plurality of fasteners (96,152, 167) extend through the connecting rod and contact an interior surface of the trough. (par 28, 40-43)

Regarding Claim 9 Huson discloses the invention as described above. Huson also discloses a cable system (par 28) secured to the mast (32) , the cable system (par 28) including: 
a winch (76,78, 80, 82, 64, 66, par 28) connected to a cable (84), 
wherein the cable (84) extends from the winch (76,78, 80, 82, 64, 66, par 28)  to the stretch wrap holder (49, par 27).

Regarding Claim 20 Huson discloses a stretch wrap device comprising: 
a base (26); 
a mast (32) engaged with the base (26), wherein the mast (32) includes a plurality of adjoining mast sections (32, 34, 38, 40); 
each adjoining mast section (32, 34, 38, 40) having a plurality of side surfaces (Fig. 3); 
each adjoining mast section (32, 34, 38, 40) having at least one slot (42,44,46,48) on at least one of the side surfaces (Fig. 3); 
a connecting rod (annotated Fig. 3) received within the slot (42,44,46,48) of at least two immediately adjacent mast sections (32, 34, 38, 40), 
wherein the connecting rod (annotated Fig. 3) is secured to each of the two immediately adjacent mast sections (32, 34, 38, 40); and 
a stretch wrap holder (49, par 27) slidably engaged with the mast (32) such that the stretch wrap holder (49, par 27) can slide along the mast (32).

Regarding Claim 21 Huson discloses the invention as described above. Huson also discloses each of the plurality of slots (42,44,46,48) of each mast section (32, 34, 38, 40) having a trough portion and a pair of overhangs that extend over the trough portion, partially enclosing the trough portion. (annotated Fig. 3)

Regarding Claim 22 Huson discloses the invention as described above. Huson also discloses the connecting rod (annotated Fig. 3) includes an outer surface having a curved portion and a flat portion. (annotated Fig. 3)

Regarding Claim 23 Huson discloses the invention as described above. Huson also discloses the curved portion (annotated Fig. 3) contacts the pair of overhangs (annotated Fig. 3) of each of the immediately adjacent mast sections (32, 34, 38, 40).

Regarding Claim 24 Huson discloses the invention as described above. Huson also discloses the connecting rod (annotated Fig. 3)  is configured to receive a plurality of fasteners (96,152, 167), wherein the plurality of fasteners (96,152, 167) extend through the connecting rod (annotated Fig. 3) and contact an interior surface of the trough. (par 28, 40-43)

Regarding Claim 27 Huson discloses the invention as described above. Huson also discloses a handlebar (128) secured to the mast (32).

Regarding Claim 28 Huson discloses the invention as described above. Huson also discloses a position of the handlebar (128) with respect to the mast (32) is adjustable. (par 34)

Regarding Claim 29 Huson discloses the invention as described above. Huson also discloses the position of the handlebar (128) with respect to the mast (32) is adjustable by releasing at least one fastener securing the handlebar (128) to the mast (32). (par 34-37)

Regarding Claim 30 Huson discloses the invention as described above. Huson also discloses a cable system (par 28) secured to the mast (32), the cable system (par 28) including: a winch (76,78, 80, 82, 64, 66, par 28) connected to a cable (84), wherein the cable (84) extends from the winch to the stretch wrap holder (49, par 27).

Regarding Claim 31 Huson discloses a stretch wrap device comprising: 
a base (26); 
a mast (32) engaged with the base (26), wherein the mast (32) includes a plurality of adjoining mast sections (32, 34, 38, 40); 
each adjoining mast section (32, 34, 38, 40) having a plurality of side surfaces (Fig. 3); 
each adjoining mast section (32, 34, 38, 40) having a plurality of slots (42,44,46,48) in at least one of the side surfaces (Fig. 3); 
each of the plurality of slots (42,44,46,48) of each mast section (32, 34, 38, 40) having a trough portion and a pair of overhangs that extend over the trough portion, partially enclosing the trough portion; (annotated Fig. 3)
a connecting rod (annotated Fig. 3) received within the slot (42,44,46,48) of at least two immediately adjacent mast sections (32, 34, 38, 40), 
wherein the connecting rod (annotated Fig. 3) is secured to each of the two immediately adjacent mast sections (32, 34, 38, 40), 
wherein the connecting rod (annotated Fig. 3) includes an outer surface having a curved portion and a flat portion, (annotated Fig. 3)
such that the curved portion contacts the pair of overhangs (annotated Fig. 3) of each of the immediately adjacent mast sections (32, 34, 38, 40); and 
a stretch wrap holder (49, par 27) slidably engaged with the mast (32) such that the stretch wrap holder (49, par 27) can slide along the mast (32).

Regarding Claim 32 Huson discloses the invention as described above. Huson also discloses a handlebar (128) secured to the mast (32).

Regarding Claim 33 Huson discloses the invention as described above. Huson also discloses a position of the handlebar (128) with respect to the mast (32) is adjustable.

Regarding Claim 34 Huson discloses the invention as described above. Huson also discloses the position of the handlebar (128) with respect to the mast (32) is adjustable by releasing at least one fastener securing the handlebar (128) to the mast (32). (par 34-37)

Regarding Claim 35 Huson discloses the invention as described above. Huson also discloses a cable system (par 28) secured to the mast (32), the cable system (par 28) including: a winch (76,78, 80, 82, 64, 66, par 28) connected to a cable (84), wherein the cable (84) extends from the winch (76,78, 80, 82, 64, 66, par 28) to the stretch wrap holder (49, par 27).

Regarding Claim 36 Huson discloses the invention as described above. Huson also discloses the cable system (par 28) also includes a pulley (86, 92, 94) which receives the cable (84).

Regarding Claim 39 Huson discloses the invention as described above. Huson also discloses the stretch wrap holder (49, par 27) includes a bracket (51, 150) that is received in at least one of the slots (42,44,46,48) on the mast (32) and is slidably engaged with the mast (32) such that the stretch wrap holder (49, par 27) can slide along the mast (32) while secure to the mast (32). (par 27-28, 40)

Regarding Claim 40 Huson discloses the invention as described above. Huson also discloses the connecting rod (annotated Fig. 3) is configured to receive a plurality of fasteners (96,152, 167), wherein the plurality of fasteners (96,152, 167) extend through the connecting rod (annotated Fig. 3) and contact an interior surface of the trough. (par 28, 40-43)

Regarding Claim 44 Huson discloses the invention as described above. Huson also discloses the plurality of mast sections (32, 34, 38, 40) includes three mast sections (32, 34, 38, 40).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims  37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Huson (US 20050198922) in view of COUSINS et al. (US 20160200467; Cousins).

Regarding Claim 37 Huson discloses the cable system 

However Huson does not expressly disclose a motor operably connected to the winch to drive rotation of the winch.

Cousins teaches a stretch wrapping device (fig. 1) that includes a winch (156, 158, 162)  that includes a motor (160)  to drive the rotation of the winch (156, 158, 162) to provide mechanical power for the purposes of improving the efficiency of the device. 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the winch of Huson to include a motor as taught by Cousins since par 24 of Cousins suggests that such a modification provides mechanical power for the purposes of improving the efficiency of the device. 

Allowable Subject Matter
Claims 38 and 43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The Prior Art fails to teach the motor and the winch are enclosed in an enclosure, the enclosure having re-charging terminals accessible on an exterior of the enclosure.

The Prior Art fails to teach a swivel bracket secure to stretch wrap holder, wherein the swivel bracket is engaged with a pivot pin which is also secured to the stretch wrap holder and is configured to enable the swivel bracket to pivot away from the stretch wrap holder.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE J RUSHING-TUCKER whose telephone number is (571)270-5944. The examiner can normally be reached 4 pm - 11:59 pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHINYERE J RUSHING-TUCKER/Examiner, Art Unit 3731